PER CURIAM.
Joseph Pullara appeals from the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion essentially alleged that Mr. Pullara’s guilty plea was involuntarily given because of ineffective assistance of counsel. If Mr. Pullara’s factual allegations are true, then he may be entitled to relief. The trial court summarily denied the motion without an evidentiary hearing. Although the trial court’s order recited that the records and files of the case refuted Mr. Pullara’s claims for relief, no portions of the record were attached to the order.
Accordingly, we reverse the order denying Mr. Pullara’s motion and remand the case to the trial court. On remand, unless the case files and records conclusively show that Mr. Pullara is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Mr. Pullara’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.